DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
Claim Objections
Claim 1 is objected to because, in the last line, it should read "when said first securing means is secured to said second securing means."  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

REJECTION BASED ON LAVINE
Claims 1, 5-8 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,797,529 to Lavine in view of US Patent 7,617,956 to Sabbah and US Patent 6,048,023 to Lampton.
Regarding claim 1, Lavine discloses a configurable bag comprising: a main bag compartment defined by a foldable bag body (see main body in Fig. 1A) configurable (i.e. capable of being configured) between at least a first configuration (Fig. 1A) and a second configuration (Fig. 5A) via a folding of said bag body, said main bag compartment being accessible via a closable opening (23) disposed in said foldable bag body when in said first configuration; and a first securing means (32a) and a second securing means (32b) affixed to said bag body, wherein said first securing means and said second securing means are disposed out of position for connection when said bag body is in said first configuration, and wherein said first securing means and said second securing means are positioned for connection via said folding of said bag body into said second configuration (Fig. 4), said first securing means and said second securing means being configured to secure said bag body in said second configuration when first securing means is secured to said second securing means.  Lavine fails to disclose a faceplate.  However, Sabbah discloses a backpack including a back panel (11) with a plurality of attachment means (60, 52, 53) disposed thereon, said attachment means configured to mate to a removable faceplate (either 51 (Fig. 1) or 80 (Fig. 6)).  It would have been obvious to one of ordinary skill to have included a removable trolley in Lavine to allow the user to either carry the backpack on their shoulders or on the trolley as desired (for example, for heavier objects).  It is also noted that Lavine recognizes that Velcro fasteners are suitable for bags (Col. 5, lines 29-31).  It would have been obvious to one of ordinary skill to have used only Velcro fastener instead of Velcro and zippers in the combination because it would only involve a simple substitution of one known, equivalent fastening element (Velcro) for another (zipper) to obtain predictable results.  The combination fails to disclose a pocket and a strap as claimed.  However, Lampton discloses a backpack wherein the main bag compartment is further comprised of a pocket (82) with a closed bottom portion and an open top portion (Fig. 8), a strap (86) with an attachment means (Fig. 5, 8 – the means holding the two strap portions together) positioned above the pocket configured to secure an object placed in said pocket to the bag body.  It would have been obvious to one of ordinary skill to have included a pocket and strap in the combination to expand the carrying capacity of the backpack to hold a desired elongated object.  Lavine also discloses using Velcro fasteners (Col. 5, lines 29-31).  It would have been obvious to one of ordinary skill to have used Velcro to connect the straps (82 – Lampton) because the combination only involves choosing from a finite number of predictable strap attachment methods to use. 
Regarding claim 5, Lavine discloses a first strap and a second strap (44a-b), said first strap being secured to a relative top end of said bag body and removably securable to a relative bottom end of said bag body (Fig. 1C), and said second strap being secured to said relative bottom of said bag body and removably securable to said relative top of said bag body (Fig. 1C).
Regarding claim 6, Lavine discloses wherein said first strap includes a top affixed end and a bottom removable end (top end is affixed (i.e. attached) and bottom end is removable), and said second strap includes a top removable end and a bottom affixed end (top end is affixed (i.e. attached) and bottom end is removable), said bottom removable end of said first strap being affixable (i.e. capable of being affixed) to said top removable end of said second strap (the straps are capable of this function).
Regarding claim 7, Lavine discloses wherein said first strap and said second strap are desirably secured to said relative top end and said relative bottom end of said bag body when in said first configuration, and desirably secured to each other when in said second configuration (the straps are capable of being secured in these configurations as claimed).  Lavine also teaches using two connected straps to form a longer strap (Fig. 6A).  It would have been obvious to one of ordinary skill to have connected the straps (44a-b) and used them as the shoulder strap in the Fig. 5A configuration because the modification only requires a simple substitution of one known, equivalent strap element for another to obtain predictable results.  Further, it would provide the option for a longer strap, and would eliminate the need for a separate shoulder strap.
Regarding claim 8, Lavine discloses wherein said first strap and said second strap extend from a relative back of said bag body when in said first configuration (Fig. 1C).
Regarding claim 12, Lavine discloses wherein said first configuration is a backpack (Fig. 1C).
Regarding claim 13, Lavine discloses wherein said second configuration is a messenger bag (the configuration in Fig. 5A is capable of being a messenger bag, depending on the length of the strap).
Claims 3-4, 14 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lavine, Sabbah and Lampton, further in view of US Published Application 2009/0117300 to Thompson.
Regarding claim 3, Lavine discloses at least one additional storage compartment (28) that is separately accessible via at least one closable opening (30) when said bag body is in said first configuration and said second configuration.  Lavine fails to disclose the storage compartment being removable.  However, Thompson discloses a similar carrier including removable storage compartments (see Fig. 11B, for example).  It would have been obvious to one of ordinary skill to have used Thompson's MOLLE-type attachment to attach multiple storage compartments to Lavine’s bag because it would increase the carrying capacity of the assembly and would allow the user to segregate more items, as desired.    
Regarding claim 4, the combination from claim 3 discloses wherein said at least one additional and removable storage compartment is a first storage compartment and a second storage compartment (see multiple storage compartments in Thompson, Fig. 11B).  The combination fails to disclose where the storage compartments would be located.  However, placing the first storage compartment and said second storage compartment on a single side of said bag body in said first configuration, and on two opposing sides in said second configuration would have been obvious because doing so only involves a mere rearrangement of known parts (i.e. rearranging the movable compartments).  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, the combination from claim 3 discloses wherein said second configuration is a messenger bag (Lavine - either of the configurations in Figs. 5A or 6A can be considered a messenger bag, depending on the length of the straps) wherein said main bag compartment is closed and a first storage compartment (a compartment attached via Thompson's MOLLE attachment) is a primary storage unit.
Regarding claim 17, the combination from claim 3 discloses wherein at least one of said first storage compartment and said second storage compartment is removably attached to the main bag compartment via a plurality of straps (Thompson’s MOLLE attachment).
Regarding claim 18, the combination from claim 3 discloses wherein said main bag compartment includes a plurality of straps arranged in a woven pattern (see Thompson Fig. 11B).
Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lavine, Sabbah and Lampton, further in view of US Patent 5,540,364 to Krieger.  Lavine fails to disclose a belt.  However, Krieger discloses a belt (16) attached to a lower portion of a pack with a belt attachment means (zipper 78), said belt further having a belt connection means (20, 22) to secure a first side of said belt to a second side of said belt when said belt is wrapped around a user.  It would have been obvious to one of ordinary skill in the art to have included a belt in Lavine to provide additional support and to better distribute the load of the pack.  In the combination, the belt would be attached to the bottom of the back panel.

REJECTION BASED ON ROPPONGI
Claims 1-2 and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2009-0201965 to Roppongi in view of Sabbah and Lampton.
Regarding claim 1, Roppongi discloses a configurable bag comprising: a main bag compartment defined by a foldable bag body configurable between at least a first configuration (Fig. 6) and a second configuration (Fig. 7) via a folding of said bag body, said main bag compartment being accessible via a closable opening (opening closed by zipper 9) disposed in said foldable bag body when in said first configuration; and a first securing means (one half of zipper fastener 8 – Figs. 4, 6) and a second securing means (other half of zipper fastener 8 – Figs. 4, 6) affixed to said bag body, wherein said first securing means and said second securing means are disposed out of position for connection when said bag body is in said first configuration (Fig. 4), and wherein said first securing means and said second securing means are positioned for connection via said folding of said bag body into said second configuration (Fig. 7), said first securing means and said second securing means being configured to secure said bag body in said second configuration when first securing means is secured to said second securing means (English Translation, Detailed Description para. 0007).  Roppongi fails to disclose a faceplate.  However, Sabbah discloses a backpack including a back panel (11) with a plurality of attachment means (60, 52, 53) disposed thereon, said attachment means configured to mate to a removable faceplate (either 51 (Fig. 1) or 80 (Fig. 6)).  It would have been obvious to one of ordinary skill to have included a removable trolley in Lavine to allow the user to either carry the backpack on their shoulders or on the trolley as desired (for example, for heavier objects).  In the combination, the back panel would mate with the zipper 8 in Roppongi, or with another zipper added adjacent to zipper 8.  The combination fails to disclose a pocket and a strap as claimed.  However, Lampton discloses a backpack wherein the main bag compartment is further comprised of a pocket (82) with a closed bottom portion and an open top portion (Fig. 8), a strap (86) with an attachment means (Fig. 5, 8 – the means holding the two strap portions together) positioned above the pocket configured to secure an object placed in said pocket to the bag body.  It would have been obvious to one of ordinary skill to have included a pocket and strap to expand the carrying capacity of the backpack to hold a desired elongated object.  Sabbah discloses using hook and loop fasteners (Col. 3, lines 46-50).  It would have been obvious to one of ordinary skill to have used hook and loop to connect the straps (82 – Lampton) because the combination only involves choosing from a finite number of predictable strap attachment methods to use. 
Regarding claim 2, Roppongi discloses wherein said first securing means is a first side panel (connecting panel carrying one half of zipper 8 – Figs. 4, 6) extending from a first longitudinal side of said bag body; and said second securing means is a second side panel (connecting panel carrying other half of zipper 8 – Figs. 4, 6) extending from a second longitudinal side of said bag body, wherein said first longitudinal side of said bag body is opposite said second longitudinal side of said bag body (Figs. 4, 6), and wherein said bag body is securable in said second configuration when said bag body is folded upon itself, and said first side panel is secured to said second side panel (Fig. 7; English Translation, Detailed Description para. 0007).
Regarding claims 9-11, Roppongi discloses wherein said bag body is folded about a relative center thereof in said second configuration (Fig. 7) to receive (i.e. capable of receiving) a bike (the second configuration is capable of receiving a bike).
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
As to applicant’s argument that the prior art fails to disclose the new claim language, see the new rejections based in part on Lampton.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734